DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 10-18 have been allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the closet prior art of record Takeda (US20150210318A1).
Takeda discloses a yaw angle calculating unit calculates the yaw angle between white line and own vehicle advancing direction. The steering unit is controlled based on the yaw angle suppression turning quantity and lane center reset turning quantity. The steering reaction force control unit is configured to limit the steering reaction force corresponding to the yaw angle suppression turning quantity to the predetermined value or less.
In regards to claim 10, Takeda either individually or in combination with other prior art fails to teach or render obvious a feedback actuator which transmits reactions of the road to a steering wheel, and a control unit which controls the feedback actuator, the method for calculating a motor torque of the steering system comprising: determining a basic motor torque which is dependent on a driving state and on a position; providing at least one steering function which is part of a first subgroup of steering functions; limiting an output value of the at least one steering function to reach a predefined safety level in a first limiter; adapting the basic motor torque by means of the limited output value of the at least one steering function in a summing element; and actuating the feedback actuator with a resulting motor torque which is output by the summing element.
In regards to claim 18, Takeda either individually or in combination with other prior art fails to teach or render obvious a feedback actuator which transmits reactions at the road to a steering wheel, and a control unit which controls the feedback actuator, wherein the control unit is configured to execute a method comprising: determining a basic motor torque which is dependent on a driving state and on a position; providing at least one steering function which is part of a first subgroup of steering functions; limiting an output value of the at least one steering function to reach a predefined safety level in a first limiter; adapting the basic motor torque by means of the limited output value of the at least one steering function in a summing element; and actuating the feedback actuator with a resulting motor torque which is output by the summing element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662